DETAILED ACTION
This action is in response to application filed on 23 July 2021.  Claims 1-24 are now pending in the present application.  This office action is made Non-Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 
18 November 2022
14 July 2022
23 March 2022
11 October 2022 
are in compliance with the provisions of 37 CFR 1.97 and is being considered by the examiner.








Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bedekar (US 2020/0252142 A1).
Regarding claims 1 and 17, Bedekar discloses a method for performing radio access network (RAN) functions in a cloud, the method comprising: 
at a medium access control (MAC) scheduler application that executes on a machine deployed on a host computer in the cloud { (see [0002]; [0012]; Figs. 1-7) }:
 receiving data, via a RAN intelligent controller (RIC), from a first RAN component { (see [0002]; [0012]; Figs. 1-7) }; 
using the received data to generate a MAC scheduling output; and providing the MAC scheduling output to a second RAN component via the RIC { (see [0018-0020]; [0074-76]; Figs. 1-7) }.
Regarding claims 2 and 18, Bedekar discloses the method of claim 1, wherein the first RAN component and the second RAN components are the same RAN component { (see [0018-0020]; [0074-76]; Figs. 1-7) }.
Regarding claim 3, Bedekar discloses the method of claim 2, wherein the RAN component is an Open RAN Distributed Unit (O-DU) { (see  Figs. 1-7) }.
Regarding claim 4, Bedekar discloses the method of claim 1, wherein the first RAN component and the second RAN components are different RAN components { (see [0018-0020]; [0074-76]; Figs. 1-7) }.
Regarding claim 5, Bedekar discloses the method of claim 1, wherein the MAC scheduler application is a user equipment (UE)-specific beamforming application { (see [0018-0020]; [0074-0076]; Figs. 1-7) }.
Regarding claims 6 and 19, Bedekar discloses the method of claim 5, wherein: the data received from the first RAN component comprises information related to uplink sounding reference signal (UL SRS); and the MAC scheduling output comprises information related to UE-specific beamforming { (see [0018-0020]; [0074-76]; Figs. 1-12) }.
Regarding claim 7, Bedekar discloses the method of claim 6, wherein: the information related to UL SRS comprises at least one of phase and quadrature (IQ) data and a channel response matrix; and the information related to UE-specific beamforming comprises at least one of a beamforming weight matrix and a beam index { (see [0018-0020]; [0074-76]; Figs. 1-7) }.
Regarding claim 8, Bedekar discloses the method of claim 1, wherein the MAC scheduler application is a UE radio frequency (RF) condition prediction application { (see [0018-0020]; [0074-76]; Figs. 1-12) }.
Regarding claims 9 and 20, Bedekar discloses the method of claim 8, wherein: the data received from the first RAN component comprises a downlink channel condition report; and the MAC scheduling output comprises a predicted downlink channel condition for an upcoming scheduling window{ (see [0002]; [0012]; Figs. 1-7) }.
Regarding claims 10 and 21, Bedekar discloses the method of claim 1, wherein the MAC scheduler application is a multi-user multi-input multi-output (MU-MIMO) pairing suggestion application { (see [0002]; [0012]; Figs. 1-7) }.
Regarding claim 11, Bedekar discloses the method of claim 10, wherein: the data received from the first RAN component comprises UE-specific beamforming information for a set of one or more UEs; and the MAC scheduling output comprises a UE pairing suggestion { (see [0018-0020]; [0074-76]; Figs. 1-7) }.
Regarding claim 12, Bedekar discloses the method of claim 1, wherein the RIC is deployed on the host computer { (see [0018-0020]; [0074-76]; Figs. 1-7) }.
Regarding claim 13, Bedekar discloses the method of claim 1 further comprising, prior to receiving the data: sending a subscription request for the data to the first RAN component via the RIC; and receiving a subscription acknowledgment from the first RAN component via the RIC { (see [0018-0020]; [0074-76]; Figs. 1-7) }. 
Regarding claims 14 and 22, Bedekar discloses the method of claim 13, wherein: the RIC receives the subscription request from the MAC scheduler application through a set of APIs of the RIC; the RIC converts the subscription request received from the MAC scheduler application into a subscription request in a format recognized by the first RAN component { (see [0002]; [0012]; Figs. 1-7) }.
Regarding claims 15 and 23, Bedekar discloses the method of claim 14, wherein the RIC receives the data from the first RAN component and directs the data to the MAC scheduler application via the set of APIs based on stored information regarding the subscription of the MAC scheduler application to the data { (see [0018-0020]; [0074-76]; Figs. 1-7) }.
Regarding claims 16 and 24, Bedekar discloses the method of claim 1, wherein using the received data to generate a MAC scheduling output comprises applying a machine learning algorithm to the received data { (see [0002]; [0012]; Figs. 1-7) }.











 








Conclusion
  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE J DANIEL JR whose telephone number is (571)272-7907.  The examiner can normally be reached on 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIE J DANIEL JR/Primary Examiner, Art Unit 2462          

WJD,Jr
16 December 2022